 Fill in this information to identify the case and this filing:


 Debtor Name __________________________________________________________________

 United States Bankruptcy Court for the: ______________________ District of __________
                                                                               (State)
 Case number (If known):    _________________________




Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                    12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit
this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document,
and any amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the
document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



            Declaration and signature



         I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
         another individual serving as a representative of the debtor in this case.

         I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:


              Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

              Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

              Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

              Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

              Schedule H: Codebtors (Official Form 206H)

              Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

              Amended Schedule ____


              Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)


              Other document that requires a declaration__________________________________________________________________________________




        I declare under penalty of perjury that the foregoing is true and correct.


        Executed on ______________                             _________________________________________________________________________
                           MM / DD / YYYY                       Signature of individual signing on behalf of debtor



                                                                ________________________________________________________________________
                                                                Printed name


                                                                __________
                                                                         ____________________________
                                                                Position or relationship to debtor



Official Form 202                             Declaration Under Penalty of Perjury for Non-Individual Debtors
          Case: 20-30908                    Doc#  13 Filed: 12/14/20 Entered: 12/14/20 15:54:17                                Page 1 of 4
      Fill in this information to identify the case:
                    Professional Investors Security Fund I, A California
      Debtor name   Limited Partnership
      United States Bankruptcy Court for the:   Northern                District of   CA                                                           Check if this is an
                                                                                      (State)
                                                                                                                                                   amended filing
      Case number (If known):    20-30908




    Official Form 204
    Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest
    Unsecured Claims and Are Not Insiders                                                                                                                       12/15

    A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
    disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
    secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
    largest unsecured claims.


     Name of creditor and complete               Name, telephone number, and     Nature of the claim   Indicate if     Amount of unsecured claim
     mailing address, including zip code         email address of creditor       (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                                 contact                         debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in
                                                                                 professional          unliquidated,   total claim amount and deduction for value of
                                                                                 services, and         or disputed     collateral or setoff to calculate unsecured claim.
                                                                                 government
                                                                                 contracts)
                                                                                                                       Total claim, if    Deduction for       Unsecured
                                                                                                                       partially          value of            claim
                                                                                                                       secured            collateral or
                                                                                                                                          setoff


1    N/A



2




3




4




5




6




7




SMRH:4844-5361-3764.3                                                             -1-
                                                                                                                                                               73ZL-319169

              Case: 20-30908                    Doc# 13     Filed: 12/14/20                 Entered: 12/14/20 15:54:17                    Page 2 of 4
             Professional Investors Security Fund I, A
    Debtor   California Limited Partnership                             Case number (if known) 20-30908
             Name




8




9




10




11




12




13




14




15




16




17




SMRH:4844-5361-3764.3                                        -2-
                                                                                                                        73ZL-319169

             Case: 20-30908       Doc# 13       Filed: 12/14/20    Entered: 12/14/20 15:54:17             Page 3 of 4
            Professional Investors Security Fund I, A
 Debtor     California Limited Partnership                                            Case number (if known) 20-30908
            Name




                                                                       Nature of the claim
                                                                                             Indicate if
                                                                       (for example, trade
                                         Name, telephone number, and                         claim is
Name of creditor and complete mailing                                  debts, bank loans,
                                         email address of creditor                           contingent,
address, including zip code                                            professional
                                         contact                                             unliquidated,
                                                                       services, and
                                                                                             or disputed
                                                                       government
                                                                       contracts)




18




19




20




SMRH:4844-5361-3764.3                                                  -3-
                                                                                                                                      73ZL-319169

           Case: 20-30908               Doc# 13      Filed: 12/14/20         Entered: 12/14/20 15:54:17                 Page 4 of 4
